 
Exhibit 10.1 

 
FEDERAL DEPOSIT INSURANCE CORPORATION


WASHINGTON, D.C.


 
WASHINGTON DEPARTMENT OF FINANCIAL INSTITUTIONS


OLYMPIA, WASHINGTON
 

 

     
IN THE MATTER OF
 
HORIZON BANK 
BELLINGHAM, WASHINGTON  
 
(INSURED STATE NONMEMBER BANK)
)
)
)
)
)
)
)
)
)
) 
 ORDER TO
CEASE AND DESIST
 
Docket FDIC-08-404b
     

 


Horizon Bank, Bellingham, Washington ("Bank"), having been advised of its right
to a NOTICE OF CHARGES AND OF HEARING detailing the unsafe or unsound banking
practices alleged to have been committed by the Bank and of its right to a
hearing on the alleged charges under section 8(b)(1) of the Federal Deposit
Insurance Act ("Act"), 12 U.S.C. § 1818(b)(1), and Revised Code of Washington,
Anno. § 30.04.450, and having waived those rights, entered into a STIPULATION
AND CONSENT TO THE ISSUANCE OF AN ORDER TO CEASE AND DESIST ("CONSENT
AGREEMENT") with counsel for the Federal Deposit Insurance Corporation ("FDIC"),
and with counsel for the Washington Department of Financial Institutions
(“WDFI”), dated February 26, 2009, whereby solely for the purpose of this
proceeding and without admitting or denying the alleged charges of unsafe or
unsound banking practices and violations of law and/or regulations, the Bank
consented to the issuance of an ORDER TO CEASE AND DESIST ("ORDER") by the FDIC
and the WDFI.
 
 

--------------------------------------------------------------------------------


 
-2-
 
 
     The FDIC and the WDFI considered the matter and determined that they had
reason to believe that the Bank had engaged in unsafe or unsound banking
practices.  The FDIC and the WDFI, therefore, accepted the CONSENT AGREEMENT and
issued the following:
 
ORDER TO CEASE AND DESIST
 
IT IS HEREBY ORDERED, that the Bank, its institution-affiliated parties, as that
term is defined in section 3(u) of the Act, 12 U.S.C. § 1813(u), and its
successors and assigns, cease and desist from the following unsafe and unsound
banking practices, as more fully set forth in the Joint FDIC and WDFI Report of
Examination (“Joint ROE”) dated September 15, 2008:
(a)        operating with management whose policies and practices are
detrimental to the Bank and jeopardize the safety of its deposits;
(b)        operating with a board of directors which has failed to provide
adequate supervision over and direction to the active management of the Bank;
(c)        operating with inadequate capital in relation to the kind and quality
of assets held by the Bank;
(d)        operating with an inadequate loan valuation reserve;
(e)        operating with a large volume of poor quality loans;
(f)         operating in such a manner as to produce low earnings; and
(g)        operating with inadequate provisions for liquidity.
 
IT IS FURTHER ORDERED, that the Bank, its institution-affiliated parties, and
its successors and assigns, take affirmative action as follows:
 

--------------------------------------------------------------------------------


-3-
 
 
1.           Within 30 days from the effective date of this ORDER, the Bank’s
Board shall increase its participation in the affairs of the Bank, assuming full
responsibility for the approval of sound policies and objectives and for the
supervision of all of the Bank's activities, consistent with the role and
expertise commonly expected for directors of banks of comparable size.  This
participation shall include meetings to be held no less frequently than monthly
at which, at a minimum, the following areas shall be reviewed and approved:
reports of income and expenses; new, overdue, renewal, insider, charged-off, and
recovered loans; investment activity; operating policies; and individual
committee actions.  The Bank’s Board minutes shall document these reviews and
approvals, including the names of any dissenting directors.
 
2.             (a)         Within 270 days from the effective date of this
ORDER, the Bank shall increase Tier 1 capital to no less than ten percent (10%)
of the Bank’s total assets.
(b)          The level of Tier 1 capital to be maintained during the life of
this ORDER pursuant to Subparagraph 2(a) shall be in addition to a fully funded
allowance for loan and lease losses, the adequacy of which shall be satisfactory
to the Regional Director of the FDIC’s San Francisco Regional Office (“Regional
Director”) and the WDFI Director (“Director”)  as determined at subsequent
examinations and/or visitations.
(c)           Any increase in Tier 1 capital necessary to meet the requirements
of Paragraph 2 of this ORDER may be accomplished by the following:
(i)        the sale of common stock; or
(ii)       the sale of noncumulative perpetual preferred stock; or
(iii)      the direct contribution of cash by the Bank’s Board, shareholders,
and/or parent holding company; or
 
 

--------------------------------------------------------------------------------


 
-4- 

 
 
(iv)       any other means acceptable to the Regional Director and the Director;
or
(v)        any combination of the above means.
Any increase in Tier 1 capital necessary to meet the requirements of Paragraph 2
of this ORDER may not be accomplished through a deduction from the Bank's
allowance for loan and lease losses.
(d)            If all or part of the increase in Tier 1 capital required by
Paragraph 2 of this ORDER is accomplished by the sale of new securities, the
Bank’s Board shall forthwith take all necessary steps to adopt and implement a
plan for the sale of such additional securities, including the voting of any
shares owned or proxies held or controlled by them in favor of the plan.  Should
the implementation of the plan involve a public distribution of the Bank's
securities (including a distribution limited only to the Bank's existing
shareholders), the Bank shall prepare offering materials fully describing the
securities being offered, including an accurate description of the financial
condition of the Bank and the circumstances giving rise to the offering, and any
other material disclosures necessary to comply with the Federal securities
laws.  Prior to the implementation of the plan and, in any event, not less than
15 days prior to the dissemination of such materials, the plan and any materials
used in the sale of the securities shall be submitted to the FDIC, Registration
and Disclosure Unit, Washington, D.C. 20429, for review.  Any changes requested
to be made in the plan or materials by the FDIC shall be made prior to their
dissemination.  If the increase in Tier 1 capital is provided by the sale of
noncumulative perpetual preferred stock, then all terms and conditions of the
issue, including but not limited to those terms and conditions relative to
interest rate and convertibility factor, shall be presented to the Regional
Director and the Director for prior approval.
 
 

--------------------------------------------------------------------------------


 
-5- 

 
(e)            In complying with the provisions of Paragraph 2 of this ORDER,
the Bank shall provide to any subscriber and/or purchaser of the Bank's
securities, a written notice of any planned or existing development or other
changes which are materially different from the information reflected in any
offering materials used in connection with the sale of Bank securities.  The
written notice required by this paragraph shall be furnished within 10 days from
the date such material development or change was planned or occurred, whichever
is earlier, and shall be furnished to every subscriber and/or purchaser of the
Bank's securities who received or was tendered the information contained in the
Bank's original offering materials.
(f)            For the purposes of this ORDER, the terms "Tier 1 capital" and
"total assets" shall have, the meanings ascribed to them in Part 325 of the
FDIC’s Rules and Regulations, 12 C.F.R. §§ 325.2(v) and 325.2(x).
 
3.             Within 90 days from the effective date of this ORDER, the Bank’s
Board shall develop or revise, adopt and implement a comprehensive policy for
determining the adequacy of the allowance for loan and lease losses.  For the
purpose of this determination, the adequacy of the reserve shall be determined
after the charge-off of all loans or other items classified "Loss."  The policy
shall provide for a review of the allowance at least once each calendar
quarter.  Said review should be completed prior to closing the Bank’s books at
the end of each quarter, in order that the findings of the Bank’s Board with
respect to the loan and lease loss allowance may be properly reported in the
quarterly Reports of Condition and Income.  The review should focus on the
results of the Bank's internal loan review, loan loss experience, trends of
delinquent and non-accrual loans, an estimate of potential loss exposure of
significant credits, concentrations of credit, and present and prospective
economic conditions.  A deficiency in the allowance shall be
 

--------------------------------------------------------------------------------


 
-6- 

 
 
remedied in the calendar quarter it is discovered, prior to submitting the
Report of Condition, by a charge to current operating earnings.  The minutes of
the Bank’s Board meeting at which such review is undertaken shall indicate the
results of the review.  Upon completion of the review, the Bank shall increase
and maintain its allowance for loan and lease losses consistent with the
allowance for loan and lease loss policy established.  Such policy and its
implementation shall be satisfactory to the Regional Director and the Director
as determined at subsequent examinations.
 
4.            (a)           Within 90 days from the effective date of this
ORDER, the Bank shall eliminate from its books, by charge-off or collection, all
assets classified "Loss" and one-half of the assets classified "Doubtful" in the
Joint ROE dated September 15, 2008 that have not been previously collected or
charged off.  Elimination of these assets through proceeds of other loans made
by the Bank is not considered collection for the purpose of this paragraph 4
unless made to a newly qualified entity that is separate and distinct from the
original borrower.
(b)          Within 270 days from the effective date of this ORDER, the Bank
shall have eliminated all remaining Doubtful assets.
(c)           Within 270 days from the effective date of this ORDER, the Bank
shall have reduced the assets classified "Substandard" in the Joint ROE dated
September 15, 2008, that have not previously been charged off to not more than
seventy-five percent (75%) of the Bank’s capital plus its allowance for loan and
lease losses as of September 30, 2008.
(d)          Within 90 days from the effective date of this ORDER, the Bank
shall develop written asset disposition plans for each classified asset greater
than $50,000.  The plans shall be reviewed and approved by the Bank’s Board and
acceptable to the Regional Director and the Director as determined at subsequent
examinations.
 

--------------------------------------------------------------------------------



 
-7- 

 
(e)         Within 90 days from the effective date of this ORDER, the Bank shall
adopt and implement a written plan for the reduction and collection of
delinquent loans.  The plan shall be acceptable to the Regional Director and the
Director as determined at subsequent examinations.
(f)           The Bank may achieve compliance with the requirements of this
paragraph 4 through the participation in any program providing for the
disposition of problem assets and/or injection of additional capital, including
a program sponsored by the United States Treasury or other government agency.
 
5.             (a)           Beginning with the effective date of this ORDER,
the Bank shall not extend, directly or indirectly, any additional credit to, or
for the benefit of, any borrower who has a loan or other extension of credit
from the Bank that has been charged off or classified, in whole or in part,
"Loss" and is uncollected.  Subparagraph 5(a) of this ORDER shall not prohibit
the Bank from renewing or extending the maturity of any credit in accordance
with the Financial Accounting Standards Board Statement Number 15 ("FASB 15").
(b)           Beginning with the effective date of this ORDER, the Bank shall
not extend, directly or indirectly, any additional credit to, or for the benefit
of, any borrower who has a loan or other extension of credit from the Bank in
excess of $50,000 that has been classified, in whole or part, "Doubtful" without
the prior approval of a majority of the Bank’s Board or the loan committee of
the Bank.
(c)           Beginning with the effective date of this ORDER, the Bank shall
not extend, directly or indirectly, any additional credit to, or for the benefit
of, any borrower who has a loan or other extension of credit from the Bank in
excess of $50,000 that has been classified, in
 

--------------------------------------------------------------------------------


 
 
-8- 

 
whole or part, "Substandard" without the prior approval of a majority of the
Bank’s Board or the loan committee of the Bank.
 
(d)        The loan committee or Bank’s Board shall not approve any extension of
credit, or additional credit to a borrower in Paragraphs (b) and (c) above
without first collecting in cash all past due interest.
 
6.            Within 90 days from the effective date of this ORDER, the Bank
shall develop a written plan, approved by its Board and acceptable to the
Regional Director and the Director for systematically reducing the amount of
loans or other extensions of credit advanced, directly or indirectly, to or for
the benefit of, any borrowers in the “Construction and Land Development”
Concentrations, as more fully set forth in the Joint ROE dated September 15,
2008.  No new loans or other extensions of credit shall be granted to or for the
benefit of, any borrower in the “Construction and Land Development”
Concentrations with the exception of loans or extensions of credit to
individuals which are for first lien single family residential real estate
financing or for household, family, or other consumer expenditures and which
have received the prior written approval of the Bank’s Board as reflected in its
recorded minutes and are otherwise in conformance with all laws and regulations.
 
7.            Within 90 days of the effective date of this ORDER, the Bank shall
develop and submit to the Regional Director and the Director a written
three-year strategic plan.  Such plan shall include specific goals for the
dollar volume of total loans, total investment securities, and total deposits as
of December 31, 2009, December 31, 2010, and December 31, 2011.  For each time
frame, the plan will also specify the anticipated average maturity and average
yield on loans and securities; the average maturity and average cost of
deposits; the level of earning assets as a
 

--------------------------------------------------------------------------------


 
-9- 

 
percentage of total assets; and the ratio of net interest income to average
earning assets.  The plan shall be in a form and manner acceptable to the
Regional Director and the Director as determined at subsequent examinations
and/or visitations.
 
8.            Within 90 days from the effective date of this ORDER, the Bank
shall develop or revise, adopt, and implement a written liquidity and funds
management policy including, but not limited to, addressing and correcting
deficiencies noted in the Joint ROE dated September 15, 2008.  Such policy and
its implementation shall be in a form and manner acceptable to the Regional
Director and the Director as determined at subsequent examinations and/or
visitations.
 
9.            The Bank shall not pay cash dividends without the prior written
consent of the Regional Director and the Director.
 
10.          Within 30 days of the end of the first calendar quarter, following
the effective date of this ORDER, and within 30 days of the end of each quarter
thereafter, the Bank shall furnish written progress reports to the Regional
Director and the Director detailing the form and manner of any actions taken to
secure compliance with this ORDER and the results thereof.  Such reports shall
include a copy of the Bank's Report of Condition and the Bank's Report of
Income.  Such reports may be discontinued when the corrections required by this
ORDER have been accomplished and the Regional Director and the Director have
released the Bank in writing from making further reports.
 
11.            Following the effective date of this ORDER, the Bank shall send
to its shareholder(s) or otherwise furnish a description of this ORDER in
conjunction with the Bank's next shareholder communication and also in
conjunction with its notice or proxy statement
 

--------------------------------------------------------------------------------


 
 
-10- 

 
preceding the Bank's next shareholder meeting.  The description shall fully
describe the ORDER in all material respects.  The description and any
accompanying communication, statement, or notice shall be sent to the FDIC,
Accounting and Securities Section, Washington, D.C. 20429, at least 15 days
prior to dissemination to shareholders.  Any changes requested to be made by the
FDIC shall be made prior to dissemination of the description, communication,
notice, or statement.
This ORDER will become effective upon its issuance by the FDIC and the
WDFI.  The provisions of this ORDER shall remain effective and enforceable
except to the extent that, and until such time as, any provisions of this ORDER
shall have been modified, terminated, suspended, or set aside by the FDIC and
the WDFI.
 
Pursuant to delegated authority.
 
Dated at San Francisco, California, this _____ day of _______________, 2009.






 

      J. George Doerr    Brad Williamson  Deputy Regional Director     Director 
Division of Supervision and Consumer Protection    Division of Banks  San
Francisco Region     Washington Department of Financial  Federal Deposit
Insurance Corporation    Institutions 

 
 
 

--------------------------------------------------------------------------------
